internal_revenue_service national_office technical_advice_memorandum date tam-154001-03 cc fip b01 number release date index uil nos case-mis no ----------------------------------------------------- -------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend -------------------------------------- ------------------------------- ----------------------------- ---------------- ------------------------ -------------------------- taxpayer service provider custodian state a state b year year year -------------------------------------- ----------------------------------- -------------------------------------- -------------- ---------- ------- ------- ------- tam-154001-03 issue if a bank creates a wholly-owned subsidiary to hold service invest and reinvest the bank’s investment_assets should all of the assets including tax-exempt obligations and interest_expense of the subsidiary be treated as those of the bank for purposes of applying sec_265 and sec_291 and e b of the internal_revenue_code conclusion a bank that creates a wholly-owned subsidiary to hold service invest and reinvest the bank’s investment_assets must treat all of the subsidiary’s assets including all of the subsidiary’s tax-exempt obligations and all of the subsidiary’s interest_expense as those of the bank for purposes of applying sec_265 and sec_291 and e b facts taxpayer is a bank_holding_company incorporated in state a that files a each subsidiary was formed with the exchange of cash and securities of its consolidated federal_income_tax return taxpayer owns virtually all of the stock of numerous about ---- commercial banks the banks most of which are located in state a each bank owns all of the stock of its own investment subsidiary the subsidiaries the subsidiaries are incorporated and located in state b since state a does not recognize consolidated_returns and state b does not have a state corporate_income_tax the income of the subsidiaries is not subject_to any state_income_tax respective bank for the stock of the subsidiary the banks later transferred additional cash and securities to their respective subsidiaries the banks transferred no liabilities or debts to the subsidiaries all income received by each subsidiary is investment_income on assets held by the subsidiary each subsidiary’s assets and liabilities are consolidated with those of its respective bank for financial_accounting book purposes and also for bank regulatory purposes when the banks formed the subsidiaries taxpayer received a private_letter_ruling requiring that the assets including tax-exempt obligations and interest_expense of each subsidiary be treated as those of its respective bank for purposes of applying sec_265 and sec_291 and e b thereby improve the efficiency of holding servicing investing and reinvesting long-term investment_assets all of the subsidiaries have the same board_of directors and the same investment policy which is established by the subsidiaries’ board_of directors according to this written investment policy all of the subsidiaries’ securities transactions are reviewed by their board_of directors and must be executed through securities dealers approved by the board the investment policy states the following as its purpose and objective in general securities will be purchased to provide a source according to taxpayer the banks created the subsidiaries to centralize and tam-154001-03 of liquidity for future growth needs to provide profitable deployment of available capital resources and to assist in the management of the asset liability position of this subsidiary’s parent bank all while maintaining prudent risk exposures pursuant to the subsidiaries’ investment policy taxpayer’s asset liability committee is responsible for reviewing and maintaining the investment policy and presenting it to taxpayer’s board_of directors for annual or more frequent approval the subsidiaries’ investment policy also states that taxpayer’s investment committee is responsible for implementation and compliance monitoring of the policy in addition the subsidiaries’ investment policy provides that the subsidiaries’ securities transactions must conform to strategic financial objectives defined by taxpayer’s asset liability committee and are subject_to review by taxpayer’s investment committee on no less than a monthly basis the subsidiaries’ board_of directors has six members four of those members are officers of taxpayer and or one or more banks one member of the subsidiaries’ board_of directors is taxpayer’s executive vice president chief financial officer and director as well as vice president of a large_bank another member of the subsidiaries’ board_of directors is taxpayer’s senior vice president and corporate treasurer as well as vice president of a large_bank the third member of the subsidiaries’ board_of directors is a vice president of taxpayer and also vice president-investments for each of the banks the fourth member is controller of a large_bank the fifth member is the president secretary and treasurer of each subsidiary individual a the sixth member is outside counsel to each subsidiary the subsidiaries do not have any direct employees each subsidiary receives services under an identical agreement with service provider the agreement service provider is a wholly-owned subsidiary of taxpayer and located in state b the agreement appoints individual a to serve as the president secretary and treasurer of each subsidiary under the agreement individual a is responsible for the investment management of each subsidiary’s securities portfolio individual a also is responsible for providing or contracting to provide such services as the following payment of custody and accounting service fees maintenance of bond accounting and general ledger systems preparation of financial statements and accounting reports shared office space at service provider’s place of business in state b and legal counsel services each subsidiary also has an accounting officer individual b service provider’s compensation under the agreement is based on the size of each subsidiary’s securities portfolio individuals a and b receive compensation from service provider reside and work in state b and were longtime employees of taxpayer before the banks formed the subsidiaries each subsidiary also has an agreement with custodian to provide custody of the subsidiary’s securities custodian a state b corporation is a wholly-owned subsidiary of a large_bank in year each subsidiary made significant dividend distributions to its tam-154001-03 respective bank according to taxpayer the subsidiaries only make distributions to the banks when the banks have a specific need for large amounts of cash that was unanticipated when the original contributions were made to the subsidiaries according to taxpayer the subsidiaries’ dividend distributions in year all went to the purchase of a specific long-term investment that was made by each bank at taxpayer’s direction as part of its strategic plan according to taxpayer the subsidiaries could make large dividend distributions to the banks in connection with other unanticipated needs for cash such as acquisitions of other companies or spikes in loan demand by the banks’ customers in year sec_1 and each subsidiary and each bank held tax-exempt_bonds many of these tax-exempt_bonds were issued by municipalities in state a and many were qualified tax-exempt obligations under sec_265 in year sec_1 and each bank incurred interest_expense while most of the subsidiaries incurred none taxpayer’s original federal_income_tax returns for those years treated all of each subsidiary’s tax-exempt_bonds as those of its respective bank for purposes of applying sec_265 and sec_291 and e b each bank also took into account the value of its stock in its subsidiary which was nearly equal to the average adjusted bases of all of the subsidiary’s assets on amended federal_income_tax returns for those years however taxpayer did not treat all of each subsidiary’s tax-exempt_bonds as those of its respective bank rather each bank took into account only the tax-exempt_bonds then held by its subsidiary that the subsidiary had received from the bank or purchased from cash received from the bank and did not take into account those that the subsidiary had purchased by reinvesting earnings and proceeds of assets received from the bank law and analysis sec_291 reduces by percent the amount allowable as a deduction with respect to any financial_institution_preference_item pursuant to sec_291 a financial_institution_preference_item is the portion of a financial institution’s interest_expense that is allocable to tax-exempt obligations acquired after date and before date this portion is the amount that bears the same ratio to the taxpayer’s interest_expense as the taxpayer’s average adjusted bases of these tax-exempt obligations bears to the taxpayer’s average adjusted bases of all its assets sec_291 applies to any financial_institution that is a bank as defined in sec_585 sec_265 disallows entirely the portion of a financial institution’s interest_expense that is allocable to tax-exempt_interest pursuant to sec_265 this portion is the amount that bears the same ratio to the taxpayer’s interest_expense as the taxpayer’s average adjusted bases of tax-exempt obligations acquired after date bears to the taxpayer’s average adjusted bases of all its assets section congress enacted sec_291 and e b in and sec_265 in sec_265 provides a special rule for qualified tax-exempt obligations as tam-154001-03 b defines the term financial_institution to mean any person that a accepts deposits from the public in the ordinary course of that person’s trade_or_business and is subject_to federal or state supervision as a financial_institution or b is a corporation described in sec_585 defined in sec_265 any qualified_tax-exempt_obligation that is acquired after date is treated for purposes of sec_265 and sec_291 as if it were acquired on date thus qualified tax-exempt obligations result in the disallowance of interest_expense deductions under sec_291 and e b rather than sec_265 legislative purpose of sec_291 and e b and sec_265 before the enactment of these sections a financial institution’s investment in tax-exempt obligations generally did not result in any disallowance of interest_expense deductions although sec_265 formerly sec_265 disallows deductions for interest on indebtedness incurred to purchase or carry tax-exempt obligations this section requires evidence of a direct connection between the borrowing and the tax-exempt investment in effect this requirement virtually exempts financial institutions from disallowance of interest deductions under sec_265 restricts the interest_expense deductions of financial institutions without requiring evidence of connection between borrowing and tax-exempt investment unlike sec_265 sec_291 and e b applies to all of a financial institution’s otherwise deductible_interest expense and provides for a pro_rata disallowance of interest_expense deductions on the basis of the institution’s holdings in tax-exempt obligations sec_265 strengthens the disallowance rule_of sec_291 and e b by increasing from percent to percent the disallowance of interest_expense deductions allocable to tax-exempt obligations acquired after date the purpose and structure of sec_265 are essentially the same as those of sec_291 and e b and sec_265 applies to any financial_institution to which sec_291 and e b applies proposal to enact sec_265 is as follows to correct this problem congress first enacted sec_291 and e b which the basic policy underlying these provisions as explained in the president’s basic measurement of income principles require that income be matched with the costs of its production in line with these principles the costs of producing tax-exempt_income including interest_expense incurred to carry tax-exempt_bonds are properly nondeductible since the income to which such costs are attributable is exempt from tax disallowance of a tam-154001-03 deduction is necessary to prevent the taxpayer from offsetting other nonexempt_income the exception from the above principles for interest_paid or incurred by commercial banks and thrifts has enabled these institutions to hold a substantial portion of their investment portfolios in tax-exempt obligations substantially reducing their federal tax_liability the full allowance of interest deductions to banks holding tax-exempt obligations contributes to the relatively low effective tax_rates of banks in addition the special nondisallowance rule for commercial banks and thrifts provides them with a competitive advantage over other financial institutions that are disallowed interest deductions for carrying tax-exempt obligations the president’s tax proposals to the congress for fairness growth and simplicity date like the administration congress was concerned about the unfairness and the revenue effects of allowing financial institutions to deduct interest_expense allocable to tax-exempt obligations the ways_and_means_committee report accompanying the enactment of sec_265 explains the change as follows the committee believes that the present law treatment of financial institutions for purposes of the interest disallowance rule should be changed for two reasons first the present law rules by allowing financial institutions to deduct interest payments regardless of tax-exempt holdings discriminate in favor of financial institutions at the expense of other taxpayers second the committee was concerned that financial institutions may drastically reduce their tax_liability as a result of the present law rules for example under present conditions a bank may totally eliminate its tax_liabilities by investing one-third or less of its assets in tax-exempt obligations to correct these problems the committee bill denies financial institutions an interest_deduction in direct proportion to their tax-exempt holdings the committee believes that this proportional disallowance rule is appropriate because of the difficulty of tracing funds within a financial_institution and the near impossibility of assessing a financial institution’s purpose in accepting particular deposits the committee believes that the proportional disallowance rule will place financial institutions on approximately an equal footing with other taxpayers h_r rep no 99th cong 1st sess vol c b in the finance_committee expressed similar reasons for approving sec_291 and e b s rep no vol 97th cong 2d sess in short congress enacted these provisions to prevent financial institutions from tam-154001-03 receiving deductions for interest_expense attributable to tax-exempt investment because of the difficulty of tracing funds within a financial_institution and the near impossibility of assessing a financial institution’s ‘purpose’ in accepting particular deposits congress found these proportional disallowance rules necessary otherwise deductions for interest_expense attributable to tax-exempt investment would continue to shelter nonexempt_income of financial institutions allowing them to substantially reduce their federal_income_tax liability and giving them an unfair advantage over other taxpayers treatment of related_taxpayers disallowance provisions these guidelines include the following statement on the treatment of related_taxpayers revrul_90_44 1990_1_cb_54 sets forth guidelines for applying the if one or more financial institutions are members of an affiliated_group_of_corporations as defined in sec_1504 of the code then even if the group files a consolidated_return each such institution must make a separate determination of interest_expense allocable to tax-exempt_interest rather than a combined determination with the other members of the group however in situations involving taxpayers which are under common_control and one or more of which is a financial_institution in order to fulfill the congressional purpose underlying sec_265 of the code the district_director may require another determination of interest_expense allocable to tax-exempt_interest to clearly reflect the income of the financial_institution or to prevent the evasion or avoidance of taxes under the general approach the disallowance provisions apply separately to thus revrul_90_44 provides a general approach to applying the disallowance provisions to related_taxpayers and it also provides an exception each financial_institution rather than on a combined basis to an affiliated_group that is each financial_institution must make a separate determination of interest_expense allocable to tax-exempt_interest rather than a combined determination with the other members of the group this general approach reflects the references to a financial_institution in sec_265 and sec_291 similarly under sec_1_1502-11 of the consolidated_return_regulations taxable_income is first computed separately for each member_of_an_affiliated_group before determining the group’s consolidated_taxable_income under revrul_90_44 the exception to the general approach applies in revrul_90_44 provides its guidelines for purposes of sec_265 and does not tam-154001-03 situations involving taxpayers which are under common_control and one or more of which is a financial_institution in these situations more flexibility is needed in order to fulfill the congressional purpose underlying the disallowance provisions therefore the service may require another determination of interest_expense allocable to tax-exempt_interest to clearly reflect the income of the financial_institution or to prevent the evasion or avoidance of taxes directly address their application_for purposes of sec_291 and e b as explained above however the history purpose structure operation and effects of sec_291 and e b are inextricably intertwined with those of sec_265 moreover the legislative_history of sec_265 states that the amount of interest_expense allocable to tax-exempt obligations is to be determined in the same manner for purposes of sec_265 as for purposes of sec_291 and e b h_r conf_rep no 99th cong 2d sess ii-332 to ii-333 vol c b and h_r rep no 99th cong 1st sess vol c b for these reasons the service has consistently applied the guidelines set forth in revrul_90_44 on the treatment of related_taxpayers not only for purposes of sec_265 but also for purposes sec_291 and e b ltr date involves a corporation that has numerous bank subsidiaries each of which forms a wholly-owned investment subsidiary to manage and reinvest investment_assets transferred to it by its respective bank ltr holds that the assets including tax-exempt obligations and interest_expense of each investment subsidiary will be treated as those of its respective bank for purposes of applying sec_265 and sec_291 and e b ltr date reaches the same conclusion for another affiliated_group of banks with wholly-owned investment subsidiaries neither letter_ruling provides that these sections apply differently to assets transferred by the bank than to assets purchased from earnings and proceeds of assets transferred by the bank the present case stock of its subsidiary and each subsidiary holds services invests and reinvests assets received from its respective bank since the income of the subsidiaries is not subject_to any state_income_tax the existence of the subsidiaries has the effect of reducing the overall state_income_tax liability of the affiliated_group according to taxpayer the banks created the subsidiaries to centralize and thereby improve the efficiency of holding servicing investing and reinvesting long-term investment_assets all of the subsidiaries have the same six-member board_of directors four of whose members are officers of taxpayer and or one or more banks all of the subsidiaries’ in the present case taxpayer owns numerous banks each bank owns all of the as explained above under both sec_265 and sec_291 and e b the tam-154001-03 securities transactions are reviewed by their board_of directors all of the subsidiaries have the same investment policy the content of that policy is subject_to regular review by taxpayer’s asset liability committee and taxpayer’s board_of directors and the implementation of that policy is subject_to regular review by taxpayer’s investment committee in addition the subsidiaries’ securities transactions must conform to strategic financial objectives defined by taxpayer’s asset liability committee the subsidiaries do not have any direct employees each subsidiary receives services under an identical agreement with service provider a wholly-owned subsidiary of taxpayer each subsidiary’s assets and liabilities are consolidated with those of its respective bank for financial_accounting purposes and also for bank regulatory purposes the subsidiaries make significant dividend distributions to the banks in short the assets of the subsidiaries are controlled by taxpayer and the banks and held for the benefit of the banks this is true for both assets that the subsidiaries received from the banks and assets that the subsidiaries purchased from earnings and proceeds of assets they received from the banks portion of a financial institution’s interest_expense that is allocable to tax-exempt_interest is determined by reference to the ratio that the taxpayer’s average adjusted bases of tax-exempt obligations bears to the taxpayer’s average adjusted bases of all its assets in determining the average adjusted bases of all its assets in year sec_1 and each bank properly took into account the value of its stock in its subsidiary which was nearly equal to the average adjusted bases of all of the subsidiary’s assets in determining the average adjusted bases of its tax-exempt obligations on the amended returns however each bank took into account the tax-exempt obligations then held by its subsidiary that the subsidiary had received from the bank or purchased from cash received from the bank but not those that the subsidiary had purchased by reinvesting earnings and proceeds of assets received from the bank thus each bank received the benefit of including virtually all of its subsidiary’s assets in the denominator of the ratio but not the detriment of including all of the subsidiary’s tax-exempt obligations in the numerator approving this approach to applying sec_265 and sec_291 and e b could eventually have the effect of nullifying those provisions for the banks congress enacted sec_265 and sec_291 and e b to prevent financial institutions from receiving deductions for interest_expense attributable to tax-exempt investment without these proportional disallowance rules deductions for interest_expense attributable to tax-exempt investment would shelter nonexempt_income of financial institutions allowing them to substantially reduce their federal_income_tax liability and giving them an unfair advantage over other taxpayers generally sec_265 and sec_291 and e b apply separately to each financial_institution rather than on a combined basis to an affiliated_group that is each financial_institution must make a separate determination of interest_expense allocable to tax-exempt_interest rather than a combined determination with the other members of the group however in tam-154001-03 situations involving taxpayers that are under common_control and one or more of which is a financial_institution more flexibility is needed in order to fulfill the congressional purpose underlying the disallowance provisions therefore the service may require another determination of interest_expense allocable to tax-exempt_interest to clearly reflect the income of the financial_institution or to prevent the evasion or avoidance of taxes including all of the subsidiary’s tax-exempt obligations and all of its subsidiary’s interest_expense as those of the bank for purposes of applying sec_265 and sec_291 and e b accordingly we conclude that each bank must treat all of its subsidiary’s assets
